COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
                                                                              )
SOCORRO ORNELAS,
INDIVIDUALLY          )
AND ON BEHALF OF CYNTHIA
ORNELAS,  )     
A MINOR CHILD,                                               )                    No. 
08-02-00171-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                    327th District Court
                                                                              )
HOUSING AUTHORITY OF THE
CITY            )                 of El Paso County, Texas
OF EL PASO,                                                       )
                                          )                        (TC# 2001-259)
                                                                              )
 
O
P I N I O N
 
This
appeal is before the court on its own motion for determination of whether it
should be dismissed for want of prosecution. 
Finding that the Appellant has failed to file a brief or respond to our
inquiry letter, we dismiss the appeal.
FACTS
On
July 10, 2002, this Court informed Appellant by letter that her brief was past
due and no motion for extension of time had been filed.  The Court advised Appellant that her appeal
would be dismissed unless she responded within ten days and provided a reason
why the appeal should be continued.  See
Tex.R.App.P. 38.8.  No reply has been filed.




This
court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no
reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1); Elizondo
v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no
writ).  We have given notice of our
intent to do so, requested a response if a reasonable basis for failure to file
the brief exists, and have received none. 
We see no purpose that would be served by declining to dismiss this
appeal at this stage of the proceedings. 
Pursuant to Tex.R.App.P.
42.3(c) and 38.8(a)(1), we dismiss the appeal for want of prosecution.
 
 
September 19, 2002
                                                                        

ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)